DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/21 has been entered.
Response to Amendment
	Applicant’s amendment of 10/4/2021 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 3, 5-7, 11, 14, 16, 17, 20, 21 and cancelled claims 2, 8, and 15. Claims 1, 3, 5-7, 11, 14, 16, 17, 20, 21 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	The rejection of claims 2, 8, 15 are obviated by Applicant’s cancellation.
	The rejections of claims 1, 3-6, 11-14, 16-21 under 35 USC 112b are withdrawn.
	All other rejections from the previous office action are withdrawn and amended to reflect Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells).
Regarding claims 1, 5-6, 20-21 Young et al teaches the bifacial cell comprising:
A substrate 10 which is made of glass [fig 1 para 16]
A first electrode 30 [fig 1 para 18]
A second electrode 22  [fig 1 para 18]
A solar harvester 20 on the top of the substrate and electrically connected between the first and second electrode comprising the p/n junction comprising cutoff wavelengths between 0.3 and 2.5 microns [fig 1, para 35].
A buffer layer 46 is attached to opposite side of the solar harvester comprising CdS [fig 1].
A third electrode 52 [fig 1 para 22]
Fourth electrode 51 [fig 1 para 18]
A thermal harvester (44, 45) attached to the buffer layer and electrical connected between the third and fourth electrode comprising an absorbing layer (44, 45) attaching to the buffer layer where the absorbing layer including the p/n junction [fig 1 para 35].  Young teaches that his use of “p/n junction” is a generic term and does not preclude the inclusion of an intrinsic layer.
The bifacial cell is monolithic
A reflective layer (50)
Modified Young does not teach the p-n junction of the thermal harvester to comprise cutoff wavelengths between 2 and 40 microns. 
Wanlass discloses using multi junction tandem solar cells with bottom subcells utilizing the IR portion of the spectrum, in order to achieve more efficient conversion of radiant energy to electrical energy [0002-0008].
It would have been obvious to a person of an ordinary skilled in the art at the time of invention to have the thermal harvester of modified Young absorb IR light with multijunctions, in order to achieve more efficient conversion of radiant energy to electrical energy. Examiner notes this modification would request in 3 or more junctions.
Parikh discloses using CdS/MCT lower sub-cell in tandem solar cells because it is a good candidate (abstract, intro, back contacts). Parikh further discloses optimizing the bandgap by varying the ratio of Cd to Hg (intro).
.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and further in view of Poplavskyy et al. (US 2008/0078441).
Regarding claim 2, modified Young discloses all the claim limitations as set forth above, and further discloses the first material is MCT and the second material is TCO (Fig. 1 of Young), but not any of the claimed materials. 
Poplavskyy discloses the use of conductive polymers or TCOs for transparent electrode in a solar cell [0038].
Since the prior art of Poplavskyy recognizes the equivalency of TCOs and conductive polymers in the field of transparent electrodes, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the TCO of modified Young with the conductive polymer of Poplavskyy as it is merely the selection of functionally equivalent transparent electrodes in solar cells recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and further in view of Fafard (US 2005/0155641).
Regarding claim 3, modified Young et al teaches the claimed limitation as set forth above, but modified Young et al does not teach the trap structure as claimed.

It would have been obvious to a person of ordinary skill in the art at the time of invention to add the DBR of Fafard into the p/n junction of modified Young et al for enhance the reflectivity within the p/n junction; thus, improve the cell’s efficiency [para 47].
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of Frolov et al (US 2009/0255567) and Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and further in view of King et al (US 6340788).
Regarding claim 4, modified Young et al teaches the claimed limitation, but modified Young et al does not teach an antireflection coating. 
King et al teaches there is antireflection layer on the top of the cell in order to minimize surface reflections (fig 1a col 5 lines 51-55).
It would have been obvious to a person of ordinary skill in the art at the time of invention to add the antireflection layer of King et al on the solar harvester of modified Young to minimize surface reflections.
Claims 7, 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of  Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and Tiwari et al. (US 2011/0175085).
Regarding claims 7, 9, 11-13 Young et al teaches the bifacial cell comprising:
A substrate 10 which is made of glass [fig 1 para 16]
A first electrode 30 [fig 1 para 18]
A second electrode 22  [fig 1 para 18]
A solar harvester 20 on the top of the substrate and electrically connected between the first and second electrode comprising the p/n junction comprising cutoff wavelengths between 0.3 and 2.5 microns [fig 1, para 35].
A buffer layer 46 is attached to opposite side of the solar harvester comprising CdS [fig 1].
A third electrode 52 [fig 1 para 22]
Fourth electrode 51 [fig 1 para 18]
A thermal harvester (44, 45) attached to the buffer layer and electrical connected between the third and fourth electrode comprising an absorbing layer (44, 45) attaching to the buffer layer where the absorbing layer including the p/n junction [fig 1 para 35].  Young teaches that his use of “p/n junction” is a generic term and does not preclude the inclusion of an intrinsic layer.
The bifacial cell is monolithic
Wherein the substrate electrically isolates the said solar harvester, from the said thermal harvester (Fig. 1)
Young does not teach the p-n junction of the thermal harvester to comprise cutoff wavelengths between 2 and 40 microns. 
Wanlass discloses using multi junction tandem solar cells with bottom subcells utilizing the IR portion of the spectrum, in order to achieve more efficient conversion of radiant energy to electrical energy [0002-0008].
It would have been obvious to a person of an ordinary skilled in the art at the time of invention to have the thermal harvester of modified Young absorb IR light with multijunctions, in order to achieve more efficient conversion of radiant energy to electrical energy.
Parikh discloses using CdS/MCT lower sub-cell in tandem solar cells because it is a good candidate (abstract, intro, back contacts). Parikh further discloses optimizing the bandgap by varying the ratio of Cd to Hg (intro).

Modified Young does not teach at least one layer of plasmonic nanostructures within the absorption layer.
 Tiwari et al teaches the solar cell having the intrinsic layer comprising the particles of intrinsic particles embedded into the intrinsic layer (abstract, para 72, Fig. 9) for enabling efficient light absorption and charge carrier collection [para 21].
It would have been obvious to a person of ordinary skill in the art at the time of invention to add the intrinsic layer with intrinsic particles as taught by Tiwari between the p/n junction as taught by modified King et al for enabling efficient light absorption and charge carrier collection. The intrinsic particles are considered to be the plasmonic nanostructures and this layer is considered to be part of the first material since it would be MCT or a third material. 
Regarding claim 10, modified Young teaches all the claim limitations as set forth above and further teaches the arrangement of the at least one layer of plasmonic nanostructures is a random distance between nanostructures (Fig. 9 of Tiwari).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and Tiwari et al. (US 2011/0175085) and in further view of Poplavskyy et al. (US 2008/0078441).

Poplavskyy discloses the use of conductive polymers or TCOs for transparent electrode in a solar cell [0038].
Since the prior art of Poplavskyy recognizes the equivalency of TCOs and conductive polymers in the field of transparent electrodes, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the TCO of modified Young with the conductive polymer of Poplavskyy as it is merely the selection of functionally equivalent transparent electrodes in solar cells recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Claims 14, 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of  Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and Ohashi et al. (US 2008/0047600).
Regarding claims 14, 16-18 Young et al teaches the bifacial cell comprising:
A substrate 10 which is made of glass [fig 1 para 16]
A first electrode 30 [fig 1 para 18]
A second electrode 22  [fig 1 para 18]
A solar harvester 20 on the top of the substrate and electrically connected between the first and second electrode comprising the p/n junction comprising cutoff wavelengths between 0.3 and 2.5 microns [fig 1, para 35].
A buffer layer 46 is attached to opposite side of the solar harvester comprising CdS [fig 1].
A third electrode 52 [fig 1 para 22]
Fourth electrode 51 [fig 1 para 18]
A thermal harvester (44, 45) attached to the buffer layer and electrical connected between the third and fourth electrode comprising an absorbing layer (44, 45) attaching to the buffer layer where the absorbing layer including the p/n junction [fig 1 para 35].  Young teaches that his use of “p/n junction” is a generic term and does not preclude the inclusion of an intrinsic layer.
The bifacial cell is monolithic
Wherein the substrate electrically isolates the said solar harvester, from the said thermal harvester (Fig. 1)
Young does not teach the p-n junction of the thermal harvester to comprise cutoff wavelengths between 2 and 40 microns. 
Wanlass discloses using multi junction tandem solar cells with bottom subcells utilizing the IR portion of the spectrum, in order to achieve more efficient conversion of radiant energy to electrical energy [0002-0008].
It would have been obvious to a person of an ordinary skilled in the art at the time of invention to have the thermal harvester of modified Young absorb IR light with multijunctions, in order to achieve more efficient conversion of radiant energy to electrical energy.
Parikh discloses using CdS/MCT lower sub-cell in tandem solar cells because it is a good candidate (abstract, intro, back contacts). Parikh further discloses optimizing the bandgap by varying the ratio of Cd to Hg (intro).
It would have been obvious to a person of an ordinary skilled in the art at the time of invention to use MCT as the absorber layer in the lower cell in modified Young, as taught by Parikh, because it is a good candidate. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the ratio of Cd to Hg to obtain the optimal bandgap. Examiner notes that the first material would be MCT and the second material would be TCO (Fig. 1 of Young).
Modified Young does not teaches one layer of plasmonic nanostructures between the substrate and the p/n junction.

It would have been obvious to one having ordinary skill in the art at the time of the invention to add the metal layer of Ohashi to modified Young in order to obtain higher efficiency. Regarding functional limitations, the examiner notes the claimed structure is shown in Ohashi, so therefore the device of modified Young will perform the recited functions. 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and Ohashi et al. (US 2008/0047600) and in further view of Poplavskyy et al. (US 2008/0078441).
Regarding claim 15, modified Young discloses all the claim limitations as set forth above, and further discloses the first material is MCT and the second material is TCO (Fig. 1 of Young), but not any of the claimed materials. 
Poplavskyy discloses the use of conductive polymers or TCOs for transparent electrode in a solar cell [0038].
Since the prior art of Poplavskyy recognizes the equivalency of TCOs and conductive polymers in the field of transparent electrodes, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the TCO of modified Young with the conductive polymer of Poplavskyy as it is merely the selection of functionally equivalent transparent electrodes in solar cells recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and Ohashi et al. (US 2008/0047600) and in further view of Lillington et al. (US 5853497).

Lillington discloses using dielectric strips (90) in a lower sub-cell of a tandem cell (82, Fig. 3) in order to have voltage matched subcells (C6/L41-43).
It would have been obvious to a person of ordinary skill in the art at the time of invention use the dielectric strips in the device of modified Young as taught by Lillington in order to have voltage matched subcells.
Response to Arguments
Applicant's arguments filed 10/4/21 have been fully considered but they are not persuasive. 
Applicant argues that Young fails to teach the thermal harvester forming from the PIN junction, and it does not teach the amended element (page 19).
The Examiner respectfully disagrees.  Young teaches that his reference to pn junction is a generic term and doesn’t preclude the inclusion of an intrinsic layer (paragraph 0021).
The Examiner notes that the remaining arguments appear to be reproductions of previously presented arguments.  The arguments are answered to in the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726